United States Court of Appeals
                      For the First Circuit

No. 16-2271


                      PAN AM RAILWAYS, INC.,

                           Petitioner,

                                v.

               UNITED STATES DEPARTMENT OF LABOR,

                           Respondent,

                           JASON RAYE,

                           Intervenor.


                           ERRATA SHEET

     The opinion of this Court issued on April 21, 2017, is amended
as follows:

     On page 14, line 8, "KALJ" is replaced with "ALJ."